       Case 1:18-cv-01354-LJL-BCM Document 87 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       6/26/20
 ANTON F. LIVERPOOL,
                    Plaintiff,                        18-CV-1354 (PAE) (BCM)
             -against-                                ORDER
 THE CITY OF NEW YORK, et al.,
                    Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed pro se plaintiff Anton Liverpool's undated letter (Dkt.
No. 86), which appears to (i) renew his request for an order requiring defendants to identify two
John Doe defendants described in his September 6, 2018 Amended Complaint; and (ii) renew his
request for leave to further amend his pleading to allege additional claims, arising out of events
not previously pleaded, against two additional defendants. The request for identification of the
Doe defendants was previously made in plaintiff's letter dated January 27, 2020 (Dkt. No. 67), and
discussed and denied during a teleconference on May 18, 2020, as memorialized in the Court's
Order dated May 19, 2020. (Dkt. No. 81.) The request for leave to file a further amended complaint
was made on May 28, 2020, when plaintiff filed his proposed "Amendment of Complaint" (Dkt.
No. 82), and denied in this Court's Order dated June 9, 2020. (Dkt. No. 85.)

       Nothing in plaintiff's most recent letter warrants reconsideration or modification of the
Court's prior orders. Consequently, insofar as the letter at Dkt. No. 86 requests such relief, it is
DENIED.

       The Clerk of Court is respectfully requested to mail a copy of this Order to plaintiff
Liverpool.

Dated: New York, New York
       June 26, 2020                          SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
